Award reversed, with costs to American Mutual Liability Insurance Company, appellant, carrier, against Great American Indemnity Company, respondent, carrier, and matter remitted to the State Industrial Board for an award against each employer and each insurance carrier, upon the ground that the first accident weakened claimant’s ankle and caused him to fall from a scaffold whereon he was working, in his second employment (Matter of Mausert v. Albany Builders Supply Co., 250 N. Y. 21; Matter of Andrews v. L. & S. Amusement Corp., 253 id. 97; Matter of Connelly v. Samaritan Hospital, 259 id. 137); his injuries were attributable to each employment. (Matter of Anderson v. Babcock & Wilcox Co., 256 N. Y. 146.) Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.